DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Xiao teaches a parking management system for managing parking of a vehicle in a parking lot including a plurality of parking slots, the parking management system comprising:
a vacant slot sensor which detects a vacant slot among the plurality of parking slots in the parking lot and creates vacant slot information indicating a position of the vacant slot (the disclosed system can determine a vacant parking from a plurality of parking, see e.g. FIG. 1, which is further provided as information to a processing system; see e.g. col. 24, lines 14-22);
a vehicle information obtainment unit which obtains, using a processor vehicle information of a vehicle to which a parking slot is to be allocated (information related to the vehicle can collected i.e. type of vehicle [see e.g. col. 15, lines 43-56], whether the vehicle is driver assisted or autonomous; se e.g. col. 1, lines 14-27);
a first information obtainment unit which obtains, using the processor, first information indicating presence or absence of a passenger of the vehicle (as discussed earlier, it is known in the art to gather information which indicated whether a vehicle is driver assisted or autonomous; see e.g. col. 1, lines 14-18); and
a parking slot determination unit which determines, using the processor, a parking slot in which the vehicle is to be parked based on the vehicle information and the vacant slot information, and the 
Another prior art reference, disclosed by Fujikawa, teaches when there are a plurality of vacant slots, the parking slot determination unit determines, as the parking slot in which the vehicle is to be parked, the detected vacant slot located at a first distance from a facility, preferentially over the detected vacant slot located at a second distance from the facility, among a plurality of detected vacant slots which are included in the plurality of the vacant slots and in which the vehicle is allowed to be parked, the facility being used by the passenger after alighting from the vehicle, the second distance being greater than the first distance (when there are a plurality of empty spaces, the disclosed system selects a parking space which is closer to a selected destination entrance i.e. a target store, see e.g. para. [0008], [0070-71], and [0081-82], wherein the entrance is used by a passenger of the vehicle after exiting from the vehicle, the closer parking spaces would be closer in distance in comparison with another parking space which is farther in distance from the entrance hence the second distance [associated with farther parking space] being greater than a first distance [associated with the selected parking space]). 
The disclosed prior art references, however, do not explicitly  teach “a parking slot determination unit which determines, using the processor, a parking slot in which the vehicle is to be parked based on the first information”, the first information indicating presence or absence of a person of the vehicle and “when there are a plurality of vacant slots and the first information indicates that the person is present in the vehicle, the parking slot determination unit determines, as the parking slot in which the vehicle is to be parked, the detected vacant slot located at a first distance from a facility, preferentially over the detected vacant slot located at a second distance from the facility, among a plurality of detected vacant slots which are included in the plurality of the vacant 
Similarly, claims 2-7 are also allowed since the claims comprise subject matter which is the same or similar in scope of the allowable claim subject matter of claim 1 as indicated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688